Order entered September 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00805-CV

       IN RE JAMES T. DANIEL AND KRISTI D. DANIEL, Relators

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-52305-2021

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Before the Court is relators’ September 16, 2021 petition for writ of

mandamus. The appendix attached to the petition contains unredacted sensitive

information, including the minors’ names. We STRIKE the petition and grant

relators leave to re-file a petition that complies with rule 9.9 of the Texas Rules of

Appellate Procedure on or before September 24, 2021. We CAUTION relators

that failure to re-file the petition as permitted by this order may result in the

dismissal of this cause without further notice.


                                              /s/   DAVID J. SCHENCK
                                                    JUSTICE